35 So. 3d 188 (2010)
Luis Felipe GOYTIZOLO, Appellant,
v.
Antuanete GOYTIZOLO, Appellee.
Nos. 4D09-5191, 4D09-5358.
District Court of Appeal of Florida, Fourth District.
June 9, 2010.
Holly Davidson Schuttler and Christopher A. Tiso of Schuttler & Greenberg, LLC, Boca Raton, for appellant.
Carla Lowry of Lowry at Law, P.A., Fort Lauderdale, for appellee.
PER CURIAM.
In this consolidated appeal, we deny the petition for a writ of prohibition and, finding no reversible error, affirm the non-final order on appeal.
POLEN, GERBER and LEVINE, JJ., concur.